938 A.2d 983 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Corey BURRELL, Petitioner.
Supreme Court of Pennsylvania.
December 13, 2007.

ORDER
PER CURIAM
AND NOW, this 13th day of December 2007, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether the Superior Court erred in concluding that the issue that counsel was ineffective in failing to present mental health records to the sentencing court was waived on the basis that the records were not included in the certified record on appeal where the Commonwealth and petitioner stipulated pursuant to Pa. R.A.P.1926 that the reproduced record was the same as that presented to the PCRA court?
The Order of the Superior Court is VACATED and the case is REMANDED for merits consideration of this claim. The parties stipulated that certain family court and treatment records had been provided to the PCRA court and were the same records submitted as part of the reproduced record on appeal. This is sufficient under Pa.R.A.P.1926 to preclude a finding of waiver based upon the absence of the records.